Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-14 and 16-18 are all the claims.
2.	Claims 1-5 and 10-14 are amended and new claims 16-18 are added in the Response of 6/7/2022.
3.	Withdrawn Claims 7-10 are rejoined for examination.
4.	Claims 1-14 and 16-18 are all the claims under examination.
 
Withdrawal of Objections
Specification
5.	The objection to the disclosure because of informalities is withdrawn.
Applicants have made a bona fide effort to amend the application to rectify the deficiencies for the improper use of the term, e.g., X-Vivo 15, pETDuet, which is a trade name or a mark used in commerce.

Claim Objections
6.	The objection to Claims 1-6 and 11-14 because of informalities is withdrawn.
a) The objection to Claims 1-6 and 11-14 for reciting improper grammar by failing to include an article in reference to “anti-MUC1 VHH” and “anti-CD16 VHH” is moot
b) The objection to Claims 2 and 4-5 to recite “attached via” in one instance (Claim 2) and “the way of connection” in two other instances (Claims 4-5) is withdrawn for all the claims by way of Applicants amendment to clarify the linker peptide being connected.  
c) The objection to Claims 2-3 and 4-5 recite “linker peptide sequence” in two instances (Claims 2-3) and “linker peptide” in two instances (Claim 3-4) is withdrawn in view of the amendment to recite “linker peptide” for consistency throughout. 

Claim Rejections - 35 USC § 101
7.	The rejection of Claims 1-6 and 11-14 rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility is withdrawn.
The amendment of Claims 1-6 and 11-14 to eliminate the genus of fragments for each of “anti-MUC1 VHH” and “anti-CD16 VHH” wherein the fragments are not otherwise required to bind anything is found to overcome the rejection. 

Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 4-5 and 11-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 4-5 for the phrase “the way of connection” is withdrawn in view of the amendment to delete the phrase.
b) The rejection of claim 11 for reciting both the broad recitation “preferably a biodegradable nanomaterial”, and the narrower recitation “more preferably any one of or a mixture of at least two of poly(lactic acid-co- glycolic acid), polylactic acid, polycaprolactone, polybutylene succinate, polyaniline, polycarbonate, poly(glycolide-co-lactide) or poly(glycolide-co-caprolactone)” is withdrawn. Claims 11 and 14 are amended to each split into multiple claims in order to eliminate the “preferably” language.
c) The rejection of Claims 13-14 for their dependency from Claim 10 which is otherwise drawn to a method of treatment is withdrawn in view of claim 13 now depending from Claim 11.
d) The rejection of claim 14 for reciting both the broad recitation “leukocyte”, and the narrower recitation “preferably comprising NK cell” is withdrawn in view of splitting Claim 14 into another claim (Claim 16) for the NK cells.

Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
9.	The rejection of Claims 1-6 and 11-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	Claim 1 has been amended to recite “an anti-MUC1 antibody fragment having the amino acid sequence set forth in SEQ ID NO:1” and “an anti-CD16 antibody fragment having the amino acid sequence set forth in SEQ ID:2 or 3.”

Written Description
10.	The rejection of Claims 13-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Claim 1 has been amended to recite “an anti-MUC1 antibody fragment having the amino acid sequence set forth in SEQ ID NO:1” and “an anti-CD16 antibody fragment having the amino acid sequence set forth in SEQ ID:2 or 3.”

Double Patenting
11.	The provisional rejection of Claims 1-6 and 11-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9,19-21, 23 and 28 of copending Application No. 16/480,506 (reference application US 20210395387) is withdrawn under MPEP § 804, subsection II.B.

REASONS FOR ALLOWANCE
12.	The following is an examiner’s statement of reasons for allowance: a bispecific antibody comprising an antibody fragment of anti-MUC 1 of the sequence of SEQ ID NO: 1 and an antibody fragment of anti-CD16  of the sequence of SEQ ID NO: 2 or 3, and a conjugate thereof, wherein the antibody molecule specifically binds to MUC 1 and CD16 molecules to promote the killing effect of NK cells on MUC1-positive expression cells and has an inhibiting effect on the growth of MUC1-positive tumors, is free from the art and supported by the specification as filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Claims 1-14 and 16-18 are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643